Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 26, 2022

                                     No. 04-22-00260-CR

                        EX PARTE Jorge Favian Dominguez ORTIZ,
                                      Appellant

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10364CR
                         Honorable Roland Andrade, Judge Presiding


                                       ORDER
       Appellee’s brief is due on or before July 26, 2022. However, appellee has filed a motion
requesting an extension of time to file the appellee’s brief. The motion is GRANTED. The
appellee’s brief is due on or before August 5, 2022.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court